UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1576



HARRY S. LEAR,

                                             Plaintiff - Appellant,

          versus

GIANT FOODS INC.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-3691-JFM)


Submitted:   September 5, 1996         Decided:   September 13, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Harry S. Lear, Appellant Pro Se. Robert G. Ames, Karen D. Woodard,
VENABLE, BAETJER, HOWARD & CIVILETTI, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his employment discrimination complaint. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Lear
v. Giant Foods Inc., No. CA-95-3691-JFM (D. Md. Mar. 26, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2